SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the summary of the letter datedFebruary 11, 2015 filed by the Company with the Comisión Nacional de Valores, Mercado de Valores de Buenos Aires S.Athrough the Bolsa de Comercio de Buenos Aires and the Mercado Abierto Electronica S.A. IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter dated February 11, 2015, and continuing with the communication released on February 2, 2015, the Companyinforms that, effectively made an investmentin Dolphin Netherlands B.Vfor the amount ofUSD 105 million. Addtionally theCompany, as a result of its indirect participation throughDolphin Netherlands B.V in the rightsoffering made by IDBD and the sale to Inversiones Financieras del Sur S.A ("IFISA")., increased its indirectstake to 49% of IDBDoutstanding shares. Related totheprevious paragraphit is important to mention that Dolphin Netherlands B.Vhas sold 12% of its stake in IDBD to IFISA, related party transaction approved by the Audit Committee of the Company.The report is available to all shareholders at the Headquarters. IDBD is one of the largest and most diversified investment groups in Israel, engaged through subsidiaries in different markets and industries, such us real estate, supermarkets, agrochemicals, telecommunications and insurance, constituting a singular business opportunity. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets February11, 2015
